DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11, lines 8-9 recite “wherein said actuator is disposed at a distal end of the said third rod” but should read “wherein said actuator is disposed at a proximal end of the third rod” because it is clear from the figures that the actuator is located at the proximal end of the third rod, not the distal end.
Claim 20, lines 1-2 recite “wherein at least one of said injection needles” but should read “wherein said injection needle” because “at least one of” requires at least two options to choose from, however based on claim 1, there is only one injection needle, not multiple. 
Appropriate correction is required
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 54, 58.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Fig. 1 shows reference number 64 twice, each one pointing to something completely different.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hollow shaft that passes through said injection needle ,how the injection needle and extraction needle is connected to the distal end of the body when the injection needle is disposed inside the extraction needle, as well as the injection needle having an opening on a side  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Per MPEP 2164.01.(a), there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
-In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claim 14 states that a hollow shaft passes through said injection needle, wherein said hollow shaft is configured to slice fibers that enter said injection needle during reciprocation thereof. The disclosure lacks written description and fails to describe in any configuration in which the hollow shaft could pass through the injection needle and why fibers would enter the injection needle during reciprocation thereof to be sliced by the hollow shaft. Therefore, it is not clear how to make or use the invention because one having ordinary skill in the art would not know where or why to add the hollow shaft through the injection needle to get the claimed invention or how to make the claimed invention. One having ordinary skill in the art would not be able to make or use the invention in its entire scope without undue experimentation because no explanation or guidance has been disclosed as to how to determine what design to use.  Applicant may argue that one in the art would know how to make and use the invention; however, this would not be persuasive because the disclosure fails to include the hollow shaft passing through the injection needle without undue experimentation due to the broad nature of the claims. As to the level of one of ordinary skill in the art, one could not make or use the invention with the provided disclosure. Due to the lack of any explanation on determining where or why the hollow shaft  would be located with respect to the injection needle and how it would affect the device, one could not make or use the invention without undue experimentation. As noted above Applicant has provided no way to determine where or why the hollow shaft would be located with respect to the injection needle and how it would affect the device shown and therefore the amount of direction provided is insufficient to constitute an enabling disclosure. Due to the failure of Applicant to adequately describe the invention, one would have to experiment unduly to reach the claimed invention of how the hollow shaft would pass through the injection needle and thus the invention is not enabled.
Claim 16 states that the injection needle is disclosed inside said extraction needle. The disclosure lacks written description about how both needles are connected to the body/barrels when the injection needle is inside the extraction needle. Therefore, it is not clear how to make or use the invention because one having ordinary skill in the art would not know where the connection of the needles would be in relation to the body/barrels to get the claimed invention or how to make the claimed invention. One having ordinary skill in the art would not be able to make or use the invention in its entire scope without undue experimentation because no explanation or guidance has been disclosed as to how to determine what .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12, 15, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US Patent 5,860,949 A).
Regarding claim 1, Chen discloses an apparatus (Figs. 1-4, Abstract) for injecting a fluid into vitreous humor of an eye, said apparatus comprising a syringe (1, 1’), said syringe comprising an injection needle (3), an extraction needle (3’), a primary plunger (11), a secondary plunger (11’), and a  (Fig. 1), wherein said body has, formed therein, an injection barrel (1), an extraction barrel (1’), and a coupler (4), wherein said injection barrel has a first variable volume (10b), wherein said extraction barrel has a second variable volume (10c), wherein said injection needle is in fluid communication with said injection barrel (Fig. 2), wherein said extraction needle is in fluid communication with said extraction barrel (Fig. 2), wherein said coupler couples said primary plunger to said secondary plunger (Fig. 2), wherein said secondary plunger is configured to vary said second variable volume in response to movement of said primary plunger (Col 4, lines 18-21), and wherein said extraction needle and said injection needle protrude from a distal end of said body (Fig. 2).  
Regarding claim 2, Chen discloses the apparatus of claim 1, wherein said injection needle and said extraction needle have beveled tips and wherein said needles are oriented such that openings defined by said beveled tips face in different directions (Fig. 3).  
Regarding claim 3, Chen discloses the apparatus of claim 1, wherein said injection needle and said extraction needle are oriented such that openings thereof face in opposite directions (Fig. 3).  
Regarding claim 4, Chen discloses the apparatus of claim 1,  wherein said extraction barrel and said injection barrel have the same cross-sectional areas (Fig. 1).  
Regarding claim 5, Chen discloses the apparatus of claim 1,  wherein said extraction barrel and said injection barrel are conformal (Fig. 1).  
Regarding claim 6, Chen discloses the apparatus of claim 1,  wherein said coupler comprises first and second arms (See Image 1) connected by a connecting segment (See Image 1) and wherein said primary plunger couples to said first arm and wherein said secondary plunger couples to said second arm (Fig. 2).
Image 1:

    PNG
    media_image1.png
    342
    422
    media_image1.png
    Greyscale

Regarding claim 7, Chen discloses the apparatus of claim 1, wherein said coupler is configured to apply a first force to said secondary plunger in response to a second force exerted on said primary plunger, said first and second forces acting in opposite directions (Fig. 3).  
Regarding claim 8, Chen discloses the apparatus of claim 1, wherein said primary plunger comprises first and second rods (11, 11) having piston heads at distal ends thereof (Fig. 2), said first rod passing through said injection barrel (Fig. 2) and said second rod being configured to transmit a force to said secondary plunger via said coupler (Figs.2-3, Col 3, lines 32-33).  
Regarding claim 9, Chen discloses the apparatus of claim 1, further comprising first, second, third, and fourth rods (11, 11, 12, 12), each of which has a piston head at a distal end thereof (Fig. 2), wherein said first and second rods are constituents of said primary plunger (Fig. 2) and wherein said third and fourth rods are constituents of said secondary plunger (Fig. 2), wherein said first rod passes through said injection barrel (Fig. 2), wherein said second rod is configured to transmit a force to said secondary plunger via said coupler (Figs. 2-3, Col 3, lines 32-33), wherein said third rod passes through said extraction barrel (Fig. 2), and wherein said fourth rod is configured to receive a force from said primary plunger via said coupler (Figs. 2-3, Col 4, lines 19-21).  
Regarding claim 10, Chen discloses the apparatus of claim 1, further comprising an extraction chamber (10d) and an injection chamber (10a), wherein said extraction chamber is in fluid communication with said extraction barrel and said extraction needle (Fig. 2)and wherein said injection chamber is in fluid communication with said injection barrel and said injection needle (Fig. 2).  
Regarding claim 12, Chen discloses the apparatus of claim 1, wherein said secondary plunger comprises a first rod (11’), a second rod (other 11’), a first piston-head (Distal end of 11’), a second piston-head (Distal end of other 11’), and a rod coupling (12’), wherein said first and second rod extend from said rod coupling toward a distal end of said body (Fig. 2), wherein said first piston-head is disposed at a distal end of said first rod, and wherein said second piston-head is disposed at a distal end of said second rod (Fig. 2).  
 Regarding claim 15, Chen discloses the apparatus of claim 1, wherein said extraction needle has an opening on a side thereof (Figs. 1-3).  
Regarding claim 17, Chen discloses the apparatus of claim 1, wherein said injection needle and said extraction needle are offset from each other (Figs. 1-3).  
Regarding claim 19, Chen discloses the apparatus of claim 1, wherein said injection needle has a distal opening that lies in a first plane (Figs. 2-3), wherein said extraction needle has a distal opening that lies in a second plane (Figs. 2-3), and wherein said first plane and said second plane are non-parallel (Figs. 2-3).  
Regarding claim 20, Chen discloses the apparatus of claim 1, wherein at least one of said injection needles has an opening on a side thereof (Figs. 1-3).  
Claims 1-6, 10, 13, 15, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tian (CN 202437867 U)
Regarding claim 1, Tian discloses an apparatus (Figs. 1-2) for injecting a fluid into vitreous humor of an eye, said apparatus comprising a syringe (Figs. 1-2), said syringe comprising an injection needle (4, Paragraph [0024]), an extraction needle (4, Paragraph [0024]), a primary plunger (12), a secondary plunger (22), and a body (Fig. 1), wherein said body has, formed therein, an injection barrel (11), an extraction barrel (21), and a coupler (14, 24), wherein said injection barrel has a first variable volume (Interior of 11), wherein said extraction barrel has a second variable volume (Interior of 21), wherein said injection needle is in fluid communication with said injection barrel (Figs. 1-2, Paragraphs [0023]-[0024]), wherein said extraction needle is in fluid communication with said extraction barrel (Figs. 1-2, Paragraphs [0023]-[0024]), wherein said coupler couples said primary plunger to said secondary plunger (Fig. 1, Paragraph [0023]), wherein said secondary plunger is configured to vary said second variable volume in response to movement of said primary plunger (Fig. 1, Paragraphs [0023]-[0024]), and wherein said extraction needle and said injection needle protrude from a distal end of said body (Figs. 1-2, Paragraphs [0023]-[0024]).  
Regarding claim 2, Tian discloses the apparatus of claim 1, wherein said injection needle and said extraction needle have beveled tips (Fig. 2) and wherein said needles are oriented such that openings defined by said beveled tips face in different directions (Fig. 2).  
Regarding claim 3, Tian discloses the apparatus of claim 1, wherein said injection needle and said extraction needle are oriented such that openings thereof face in opposite directions (Fig. 2).  
Regarding claim 4, Tian discloses the apparatus of claim 1,  wherein said extraction barrel and said injection barrel have the same cross-sectional areas (Fig. 1).  
Regarding claim 5, Tian discloses the apparatus of claim 1,  wherein said extraction barrel and said injection barrel are conformal (Fig. 1).  
Regarding claim 6, Tian discloses the apparatus of claim 1,  wherein said coupler comprises first and second arms (14, 24) connected by a connecting segment (Inside edges of 14, 24 at which they mate with each other) and wherein said primary plunger couples to said first arm and wherein said secondary plunger couples to said second arm (Fig. 1).
Regarding claim 10, Tian discloses the apparatus of claim 1, further comprising an extraction chamber (Interior of 21) and an injection chamber (Interior of 11), wherein said extraction chamber is in fluid communication with said extraction barrel and said extraction needle and wherein said injection chamber is in fluid communication with said injection barrel and said injection needle (Figs. 1-2, Paragraphs [0023]-[0024]).  
Regarding claim 13, Tian discloses the apparatus of claim 1, wherein said body comprises a vent (Opening at end of 21) that permits air to enter and leave said body in response to movement of said secondary plunger (Fig. 2).   
Regarding claim 15, Tian discloses the apparatus of claim 1, wherein said extraction needle has an opening on a side thereof (Fig. 2).  
Regarding claim 17, Tian discloses the apparatus of claim 1, wherein said injection needle and said extraction needle are offset from each other (Fig. 2).  
Regarding claim 19, Tian discloses the apparatus of claim 1, wherein said injection needle has a distal opening that lies in a first plane (Fig. 2), wherein said extraction needle has a distal opening that lies in a second plane (Fig. 2), and wherein said first plane and said second plane are non-parallel (Fig. 2).  
Regarding claim 20, Tian discloses the apparatus of claim 1, wherein at least one of said injection needles has an opening on a side thereof (Fig. 2).  
Claims 1, 4-7, 10, 13, 15, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sibbitt (US Publication 2005/0277891 A1).
Regarding claim 1, Sibbitt discloses an apparatus (Fig. 13) for injecting a fluid into vitreous humor of an eye, said apparatus comprising a syringe (1300), said syringe comprising an injection needle (1334), an extraction needle (1304), a primary plunger (1344), a secondary plunger (1314), and a body (Fig. 13), wherein said body has, formed therein, an injection barrel (1340), an extraction barrel (1310), and a coupler (Where 1322 and 1352 exchange fluids, Paragraph [0063]), wherein said injection barrel has a first variable volume (1352), wherein said extraction barrel has a second variable volume (1322), wherein said injection needle is in fluid communication with said injection barrel (Fig. 13), wherein said extraction needle is in fluid communication with said extraction barrel (Fig. 13), wherein said coupler couples said primary plunger to said secondary plunger (Fig. 13), wherein said secondary plunger is configured to vary said second variable volume in response to movement of said primary plunger (Paragraph [0063]), and wherein said extraction needle and said injection needle protrude from a distal end of said body (Fig. 13).  
Regarding claim 4, Sibbitt discloses the apparatus of claim 1,  wherein said extraction barrel and said injection barrel have the same cross-sectional areas (Fig. 13).  
Regarding claim 5, Sibbitt discloses the apparatus of claim 1,  wherein said extraction barrel and said injection barrel are conformal (Fig. 13).  
Regarding claim 6, Sibbitt discloses the apparatus of claim 1,  wherein said coupler comprises first and second arms(Where 1322 and 1352 exchange fluids) connected by a connecting segment (1356)and wherein said primary plunger couples to said first arm and wherein said secondary plunger couples to said second arm (Fig. 13).
Regarding claim 7, Sibbitt discloses the apparatus of claim 1, (Paragraph [0063]).  
Regarding claim 10, Sibbitt discloses the apparatus of claim 1, further comprising an extraction chamber (1320) and an injection chamber (1350), wherein said extraction chamber is in fluid communication with said extraction barrel and said extraction needle (Fig. 13) and wherein said injection chamber is in fluid communication with said injection barrel and said injection needle (Fig. 13).  
Regarding claim 13, Sibbitt discloses the apparatus of claim 1, wherein said body comprises a vent that permits air to enter and leave said body in response to movement of said secondary plunger (Paragraph [0064]).   
Regarding claim 15, Sibbitt discloses the apparatus of claim 1, wherein said extraction needle has an opening on a side thereof (Fig. 13).  
Regarding claim 17, Sibbitt discloses the apparatus of claim 1, wherein said injection needle and said extraction needle are offset from each other (Fig. 13).  
Regarding claim 20, Sibbitt discloses the apparatus of claim 1, wherein at least one of said injection needles has an opening on a side thereof (Fig. 13).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 16, and 21 rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent 5,860,949 A) in view of Luloh (US Patent 7,549,972 B2).
Regarding claim 14, Chen discloses the apparatus of claim 1, but is silent regarding further comprising a hollow shaft that passes through said injection needle, wherein said hollow shaft is configured to slice fibers that enter said injection needle during reciprocation thereof.  
Luloh teaches a hollow shaft (54) that passes through said needle (14), wherein said hollow shaft is configured to slice fibers that enter said needle (Figs. 2A-2B).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the apparatus of Chen to incorporate the teachings of Luloh to incorporate a hollow shaft that passes through said injection needle, wherein said hollow shaft is configured to slice fibers that enter said injection needle in order to cut off portions of material that flow into the needle (Cols 3-4, lines 62-22). The modification of Chen in view of Luloh would teach a hollow shaft that passes through said injection needle, as taught by Luloh, wherein said hollow shaft is configured to slice fibers that enter said injection needle, as taught by Luloh, during reciprocation thereof, as taught by Chen.  
Regarding claim 16, Chen discloses the apparatus of claim 1, but is silent regarding wherein said injection needle is disposed inside said extraction needle.  
Luloh teaches wherein said injection needle (62) is disposed inside said extraction needle (14).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the injection needle of Chen to incorporate the teachings of Luloh to incorporate being disposed inside said extraction needle in order to reduce the number of penetrations made to the patient and thereby increase comfort.
Regarding claim 21, Chen discloses the apparatus of claim 1, but is silent regarding further comprising a hollow shaft that passes through said extraction needle, wherein said hollow shaft, when reciprocating, slices through fibers that enter said extraction needle.
(54) that passes through said extraction needle (14), wherein said hollow shaft slices through fibers that enter said extraction needle (Cols 3-4, lines 62-22).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the apparatus of Chen to incorporate the teachings of Luloh to incorporate a hollow shaft that passes through said extraction needle, wherein said hollow shaft slices through fibers that enter said extraction needle in order to cut off portions of material that flow into the extraction needle (Cols 3-4, lines 62-22). The modification of Chen in view of Luloh would teach a hollow shaft that passes through said extraction needle, as taught by Luloh, wherein said hollow shaft, when reciprocating, as taught by Chen, slices through fibers that enter said extraction needle, as taught by Luloh.
Claims 14, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tian (CN 202437867 U) in view of Luloh (US Patent 7,549,972 B2).
Regarding claim 14, Tian discloses the apparatus of claim 1, but is silent regarding further comprising a hollow shaft that passes through said injection needle, wherein said hollow shaft is configured to slice fibers that enter said injection needle during reciprocation thereof.  
Luloh teaches a hollow shaft (54) that passes through said needle (14), wherein said hollow shaft is configured to slice fibers that enter said needle (Figs. 2A-2B).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the apparatus of Tian to incorporate the teachings of Luloh to incorporate a hollow shaft that passes through said injection needle, wherein said hollow shaft is configured to slice fibers that enter said injection needle in order to cut off portions of material that flow into the needle (Cols 3-4, lines 62-22). The modification of Tian in view of Luloh would teach a hollow shaft that passes through said injection needle, as taught by Luloh, wherein said hollow shaft is configured to slice fibers that enter said injection needle, as taught by Luloh, during reciprocation thereof, as taught by Tian.  
Regarding claim 16, Tian discloses the apparatus of claim 1, but is silent regarding wherein said injection needle is disposed inside said extraction needle.  
Luloh teaches wherein said injection needle (62) is disposed inside said extraction needle (14).  

Regarding claim 21, Tian discloses the apparatus of claim 1, but is silent regarding further comprising a hollow shaft that passes through said extraction needle, wherein said hollow shaft, when reciprocating, slices through fibers that enter said extraction needle.
Luloh teaches a hollow shaft (54) that passes through said extraction needle (14), wherein said hollow shaft slices through fibers that enter said extraction needle (Cols 3-4, lines 62-22).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the apparatus of Tian to incorporate the teachings of Luloh to incorporate a hollow shaft that passes through said extraction needle, wherein said hollow shaft slices through fibers that enter said extraction needle in order to cut off portions of material that flow into the extraction needle (Cols 3-4, lines 62-22). The modification of Tian in view of Luloh would teach a hollow shaft that passes through said extraction needle, as taught by Luloh, wherein said hollow shaft, when reciprocating, as taught by Tian, slices through fibers that enter said extraction needle, as taught by Luloh.
Claims 2-3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sibbitt (US Publication 2005/0277891 A1) in view of Tian (CN 202437867 U)
Regarding claim 2, Sibbitt discloses the apparatus of claim 1, wherein said injection needle and said extraction needle have beveled tips (Fig. 13).
Sibbitt is silent regarding wherein said needles are oriented such that openings defined by said beveled tips face in different directions.  
Tian teaches wherein said injection needle and said extraction needle have beveled tips (Fig. 2) and wherein said needles are oriented such that openings defined by said beveled tips face in different directions (Fig. 2).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified said needles of Sibbitt to incorporate the teachings of Tian to 
Regarding claim 3, Sibbitt discloses the apparatus of claim 1, but is silent regarding wherein said injection needle and said extraction needle are oriented such that openings thereof face in opposite directions.  
Tian teaches wherein said injection needle and said extraction needle are oriented such that openings thereof face in opposite directions (Fig. 2).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the injection needle and the extraction needle of Sibbitt to incorporate the teachings of Tian to incorporate being oriented such that openings thereof face in opposite directions in order to prevent aspiration of the fluid from the injection barrel.
Regarding claim 19, Sibbitt discloses the apparatus of claim 1, wherein said injection needle has a distal opening that lies in a first plane (Fig. 13), wherein said extraction needle has a distal opening that lies in a second plane (Fig. 13).
Sibbitt is silent regarding wherein said first plane and said second plane are non-parallel.  
Tian teaches wherein said injection needle has a distal opening that lies in a first plane (Fig. 2), wherein said extraction needle has a distal opening that lies in a second plane (Fig. 2), and wherein said first plane and said second plane are non-parallel (Fig. 2).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the first plane and the second plane of Sibbitt to incorporate the teachings of Tian to incorporate being non-parallel in order to prevent aspiration of the fluid from the injection barrel.
Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sibbitt (US Publication 2005/0277891 A1).
Regarding claim 8, Sibbitt discloses the apparatus of claim 1, but is silent regarding wherein said primary plunger comprises first and second rods having piston heads at distal ends thereof, said first rod passing through said injection barrel and said second rod being configured to transmit a force to said secondary plunger via said coupler.  
(Fig. 10A), Sibbitt teaches wherein said primary plunger (1016) comprises first and second rods (1016, 1026) having piston heads at distal ends thereof (1018, 1036), said first rod passing through said injection barrel (Fig. 10A) and said second rod being configured to transmit a force to said secondary plunger via said coupler (Paragraph [0059]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the primary plunger of Sibbitt to incorporate the teachings of Sibbitt to incorporate first and second rods having piston heads at distal ends thereof, said first rod passing through said injection barrel and said second rod being configured to transmit a force to said secondary plunger via said coupler in order to provide a flexible solid material as the connection and thereby affect both aspiration and injection simultaneously (Paragraph [0059]).  
Regarding claim 12, Sibbitt discloses the apparatus of claim 1, but is silent regarding wherein said secondary plunger comprises a first rod, a second rod, a first piston-head, a second piston-head, and a rod coupling, wherein said first and second rod extend from said rod coupling toward a distal end of said body, wherein said first piston-head is disposed at a distal end of said first rod, and wherein said second piston-head is disposed at a distal end of said second rod.  
 	In an alternate embodiment (Fig. 10A), Sibbitt teaches wherein said secondary plunger (1016) comprises a first rod (1016), a second rod (1026), a first piston-head (1018), a second piston-head (1036), and a rod coupling (1028, 1030), wherein said first and second rod extend from said rod coupling toward a distal end of said body (Fig. 10A), wherein said first piston-head is disposed at a distal end of said first rod (Fig. 10A), and wherein said second piston-head is disposed at a distal end of said second rod (Fig. 10A).
 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the secondary plunger of Sibbitt to incorporate the teachings of Sibbitt to incorporate a first rod, a second rod, a first piston-head, a second piston-head, and a rod coupling, wherein said first and second rod extend from said rod coupling toward a distal end of said body, wherein said first piston-head is disposed at a distal end of said first rod, and wherein said second piston-head is disposed at a distal end of said second rod in order to provide a flexible solid material as the connection and thereby affect both aspiration and injection simultaneously (Paragraph [0059])
Claims 14, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sibbitt (US Publication 2005/0277891 A1) in view of Luloh (US Patent 7,549,972 B2).
Regarding claim 14, Sibbitt discloses the apparatus of claim 1, but is silent regarding further comprising a hollow shaft that passes through said injection needle, wherein said hollow shaft is configured to slice fibers that enter said injection needle during reciprocation thereof.  
Luloh teaches a hollow shaft (54) that passes through said needle (14), wherein said hollow shaft is configured to slice fibers that enter said needle (Figs. 2A-2B).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the apparatus of Sibbitt to incorporate the teachings of Luloh to incorporate a hollow shaft that passes through said injection needle, wherein said hollow shaft is configured to slice fibers that enter said injection needle in order to cut off portions of material that flow into the needle (Cols 3-4, lines 62-22). The modification of Sibbitt in view of Luloh would teach a hollow shaft that passes through said injection needle, as taught by Luloh, wherein said hollow shaft is configured to slice fibers that enter said injection needle, as taught by Luloh, during reciprocation thereof, as taught by Sibbitt.  
Regarding claim 16, Sibbitt discloses the apparatus of claim 1, but is silent regarding wherein said injection needle is disposed inside said extraction needle.  
Luloh teaches wherein said injection needle (62) is disposed inside said extraction needle (14).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the injection needle of Sibbitt to incorporate the teachings of Luloh to incorporate being disposed inside said extraction needle in order to reduce the number of penetrations made to the patient and thereby increase comfort.
Regarding claim 21, Sibbitt discloses the apparatus of claim 1, but is silent regarding further comprising a hollow shaft that passes through said extraction needle, wherein said hollow shaft, when reciprocating, slices through fibers that enter said extraction needle.
Luloh teaches a hollow shaft (54) that passes through said extraction needle (14), wherein said hollow shaft slices through fibers that enter said extraction needle (Cols 3-4, lines 62-22).
(Cols 3-4, lines 62-22). The modification of Sibbitt in view of Luloh would teach a hollow shaft that passes through said extraction needle, as taught by Luloh, wherein said hollow shaft, when reciprocating, as taught by Sibbitt, slices through fibers that enter said extraction needle, as taught by Luloh.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 11, the closest prior art of record is US Patent 5,860,949 A to Chen. In particular, Chen discloses wherein said primary plunger comprises a first rod (One of 11), a second rod (Other 11), a first piston-head (Distal end of one of 11), a second piston-head (Distal end of other 11), and a rod coupling (12), wherein said first and second rod extend from said rod coupling in a first direction (Fig. 1), said first direction being toward a distal end of said body (Fig. 1), wherein said first piston-head is disposed at a distal end of said first rod (Fig. 1), wherein said second piston-head is disposed at a distal end of said second rod (Fig. 1). However, Chen fails to teach, disclose or render obvious "wherein said third rod extends from said rod coupling in a second direction that is opposite said first direction, wherein said actuator is disposed at a distal end of said third rod" in addition to other limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/Examiner, Art Unit 3783                                                                                                                                                                                                        
/BRANDY S LEE/Primary Examiner, Art Unit 3783